Citation Nr: 1639403	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-40 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus type II.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Navy from December 1961 to April 1966.

This appeal to the Board of Veterans' Appeals (Board) is from May 2014 and June 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran's claim for TDIU was denied in September 2015, but is considered part of his claim for an increased rating for PTSD.

In this decision, the Board is granting an initial rating  of 70 percent for PTSD, and also granting TDIU.  The Veteran's service connection claims require additional development, and are all  REMANDED to the Agency of Original Jurisdiction (AOJ).  As well, his PTSD requires additional development as to whether it has caused or aggravated dementia, therefore it is also REMANDED.






FINDINGS OF FACT

1.  The Veteran's PTSD manifests with occupational and social impairment with deficiencies in most areas.

2.  His PTSD causes him to be unemployable.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating are met for PTSD with alcohol use disorder in remission.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2015).

2.  The criteria for the assignment of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  He has not alleged any prejudicial deficiencies in the development of this claim.

The Board is granting an initial higher rating for PTSD in this decision.  The record suggests that his dementia may be related to it, and therefore this matter must be remanded for additional development.  However, the Board finds that entitlement to higher initial ratings are demonstrated, and that the Veteran should not wait for the matter to be developed and readjudicated, especially in light of his serious illness.  He is not prejudiced by the Board's decision to immediately grant these ratings, because PTSD will be subject to readjudication.
Increased rating for PTSD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The Veteran's PTSD is rated as 30 percent disabling.  He argues that he is entitled to a higher rating.  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2015).

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126 (a) (2015).

After review of the evidence, the Board finds that a 70 percent is the more appropriate rating for the Veteran's PTSD. 38 C.F.R. § 4.7.  In resolving all doubt in his favor, he has occupational and social impairment with deficiencies in most areas due to his PTSD.  38 C.F.R. § 4.130.  The Board notes that the Veteran has also been diagnosed with dementia, in or around April 2014, which has not been attributed to service.  However, with the exception of his severe memory loss, it appears impossible to separate the remaining symptoms, or their severity, from their source.  As the Veteran's private psychologist opined, based on interviews conducted in March and May 2015, both PTSD and dementia cause similar symptoms, including problems with memory, concentration, and verbal memory, as well as anger, anxiety, and depression.  The Board also notes that his dementia appears relatively mild, as the most recent evidence shows that he continues to attend and participate in group therapy.  He was noted to have decisional capacity in August 2014.  The August 2015 VA examiner opined that all "cognitive" problems were to be attributed to the dementia, but this description is quite vague.  Therefore, all symptoms except for his severe memory troubles are found to be impossible to separate from his nonservice-connected disability, and will be considered as caused by his PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).

The record shows the Veteran heavily abused alcohol in the years following separation, and up until 2006, when he finally quit after his wife gave him an ultimatum.  He has been married five times to four different women.  His VA treatment providers noted these facts were unquestionably sequelae of his PTSD.  He first sought mental health treatment in June 2013, where he reported feeling crazy and having bizarre thoughts.  He was distraught and tearful during the initial evaluation, getting so upset that the examiner had to change her approach to help him remain calm.  He complained of memories and intrusive thoughts, as well as intense feelings of guilt and occasional feelings of being back in service.  He said he felt emotionally numb, and complained of irritableness, anger, and poor sleep.  He reported that he had no friends, even though he tried to be active at his church.  He was diagnosed with PTSD.  Other treatment records show a sense of hopelessness or having wasted his life, and fleeting thoughts of suicide but without intent or plan.  

In January 2014, at a VA examination, he reported having many jobs prior to working at a bottling plant for 25 years, which was his last job.  The examiner noted this job was rather solitary, which was good for the Veteran, because he does not interact with others well.  He gets agitated and snaps at people or gets into confrontations.  He was noted to have a chronic belief that he was at fault for the death of a fellow sailor, and that he was persistently depressed and anxious.  He had difficulty expressing affection towards his wife, and trouble enjoying activities.  During the examination, he was tearful, and perseverating on the incident in service.  His thoughts were rambling.  

In April 2014, during neuropsychological testing that resulted in his dementia diagnosis, the Veteran reported anger, depression, sadness, irritability, agitation, difficulty sleeping, low motivation, and low energy.  He was noted to be "quite socially isolated" and withdrawn.  He displayed symptoms of both depression and PTSD.  That examiner noted that the Veteran's emotional state was likely contributing to his cognitive decline, and that he would benefit from continued therapy.  He reported in group therapy in September 2014 that he had problems focusing on the "here and now," which he was working on, and that he would take walks to "get out of [his] head."  He was also trying to work through anger problems.  

The August 2015 VA examination is inadequate as it does not contain enough detail to rate PTSD.  As mentioned above, however, he was interviewed in March and May 2015 by a private psychologist, who also reviewed the Veteran's claims file.  She found that it was impossible to separate out the symptoms or opine on the extent of the severity caused by each diagnosis, PTSD and dementia.  She noted he had panic attacks and agoraphobia dating at least back to 2010.  He showed anhedonia and had survivor's guilt.  He continued to have nightmares, feelings of reexperiencing incidents, exhibit isolative behavior, show diminished interest in activities, anxiety, and guilt.  

In sum, the Board finds that his PTSD causes impairment with deficiencies in most areas.  He has been married five times, and isolates from his current wife.  He has no friends, despite attempts at community involvement.  He is persistently depressed.  He is unable to get along with people and gets into confrontations, impacting his ability to work with other people or serving the public.  Although his dementia is likely serious, it is clear that he also has symptoms that are attributable to PTSD, or impossible to separate from dementia.  In resolving all doubt in his favor, his PTSD warrants a 70 percent rating.

Because this issue is being remanded for further development, a discussion of whether an extraschedular rating is warranted is not currently appropriate.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more.  The Veteran is only service connected for PTSD, which as of this decision is rated at 70 percent disabling.  This meets the schedular requirements for the assignment of a TDIU. 

The question that remains, then, is whether the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows the Veteran has not worked since the 2008 or 2009.  The Board finds that his PTSD symptoms have precluded gainful employment for the entire period on appeal. The evidence shows his irritability and anger would negatively impact relationships with co-workers and with potential clients or customers.  Indeed, it was opined that the solitary nature of his previous job helped him to work successfully.  However, his low motivation negatively impacts his ability to complete work tasks.  Even before he was diagnosed with dementia, he was noted to have rambling and tangential thoughts, also impacting his ability to complete work.  His symptoms are found to have caused him to be unemployable. Accordingly, a TDIU is granted.


ORDER

 A 70 percent rating is granted for PTSD.

 A TDIU is granted.



REMAND

The Veteran asserts that his diabetes and prostate cancer, and his resulting erectile dysfunction, are a result of exposure to herbicides while serving in the Gulf of Tonkin during the Vietnam War.  The record confirms that he was on the U.S.S. Oriskany from May 1962 to April 1966.  He asserts that his job, working on the flight line directly with planes, exposed him to herbicides.  He said he worked in the South China Sea, the Gulf of Tonkin, and at the "Yankee Station."  

Veterans who served in Vietnam during the Vietnam Era benefit from presumptive service connection for disorders related to herbicide exposure.  For purposes of applying this presumption, the veteran must have served at some point on the landmass or inland waters ("brown water") of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008); 38 C.F.R. § 3.307(a)(6)(iii).  A veteran who never went ashore from a ship that was situated in Vietnamese coastal waters, such as in this instance, is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure unless the service included service on inland waterways.  Service on a deep-water naval vessel in the waters offshore is insufficient for the presumption to apply under Section 3.307(a)(6)(iii).  See Haas, supra; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.

Requests to appropriate record depositories have revealed no evidence that could show that the U.S.S. Oriskany ever operated in the "brown waters" as defined by VA, or that the Veteran ever set foot onto the land mass of Vietnam, which he has not contended.  

Although the record does not show the evidence necessary to allow presumed exposure, inquiry must still be made regarding the validity of his assertions regarding direct exposure.  To this end, neither the Board, nor the Veteran, to include his representative, are competent to speak to such complex scientific matters as direct exposure to herbicides through working with the planes on the flight line.  Such matters must be addressed by the medical/scientific professionals with the appropriate education, experience, and training, in this specific field.   Therefore, an opinion, report, or other appropriate evidence must be obtained from an environmental toxicologist specializing in herbicides and related chemicals to address the issue of whether the Veteran was exposed during his active duty service.  Following that, a VA examination opinion must be obtained.

The Veteran asserts that his hearing loss and tinnitus are related to service.  They were found unrelated by the January 2014 VA examiner because he had normal hearing at separation.  The examiner cited a study by the Institute of Medicine (IOM), which found that there is no evidence of delayed onset hearing loss.  A new examination must be scheduled for the examiner to consider a line of studies conducted by Dr. S. Kujawa that contradicts the IOM study, as discussed below.  

Finally, the evidence suggests that the Veteran's dementia may be due to service-connected PTSD.  On remand, an opinion should be obtained.

Accordingly, the case is REMANDED for the following action:





(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment he has received for his diabetes, prostate cancer, erectile dysfunction, hearing loss, tinnitus, PTSD, and dementia, and make arrangements to obtain all records not already associated with the claims file.  

Ask him to provide any other evidence he has regarding his exposure to Agent Orange and other herbicides while serving in Vietnam.

2.  Contemporaneously with the above, make arrangements to obtain an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in herbicides, Agent Orange, and related chemicals to address the question of whether it is at least as likely as not (50 percent or greater probability) that the Veteran was exposed to herbicides, to include Agent Orange during service on the U.S.S. Oriskany, by working with incoming and outgoing planes on the flight line.  He asserts being stationed in the South China Sea, the Gulf of Tonkin, and at the "Yankee Station."  

Among the reports the RO should obtain to be associated with the record, should be the 1994 report by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides, Division of Health Promotion and Disease Prevention, Institute of Medicine, entitled Veterans and Agent Orange-Health Effects of Herbicides Used in Vietnam.

3.  Following completion of the above, schedule an appropriate examination and opinion from a suitably qualified examiner for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's diabetes and prostate cancer is related to his asserted exposure in service.  

The examiner is asked to review the claims file.  In addition, the examiner is requested to comment on the toxicologist's report regarding possible exposure to herbicides, Agent Orange, and other related chemicals.

All opinions are to be supported with explanatory rationale.

4.  Schedule the Veteran for an appropriate examination for an opinion on whether his hearing loss and tinnitus is as likely as not (50 percent or greater probability) related to noise exposure in service.  The Veteran was exposed to acoustic trauma working on the flight line. 

The examiner is asked to review the claims file before the examination and to provide explanatory rationale for all opinions rendered.  A hearing test along with the Maryland CNC word recognition test must be conducted.

The Board notes that the Veteran was not diagnosed with hearing loss at separation or during service, but this is not dispositive to the issue of whether current hearing loss is related to acoustic trauma in service.  The examiner is asked to provide comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

a.  "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

b.  Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

c.  Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

d.  Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

5.  Schedule an appropriate examination for an opinion on the current severity of PTSD, along with a medical opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's dementia is related to service.  The examiner is asked to review the claims file prior to the examination.

The examiner is asked to provide an opinion on whether the Veteran's PTSD symptoms, alone, cause total social and occupational impairment.  All opinions are to be supported by explanatory rationale.

The Veteran's service-connected PTSD includes alcohol abuse in remission.  The Veteran had a heavy drinking problem up until 2006.  The examiner is asked whether it is ask likely as not that any current dementia is related to his previous substance abuse problems.

The April 2014 neuropsychological test report notes that the Veteran's emotional state is likely contributing to his cognitive decline.  The examiner is asked whether it is as likely as not that any current dementia was caused or aggravated (that is, a permanent increase in severity beyond the normal progression of the disability) by the Veteran's PTSD.  

The examiner is asked to conduct a search of the relevant medical literature when forming any opinion.  All opinions are to be supported with explanatory rationale.
 
6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.
	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


